Citation Nr: 1230077	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected right ear hearing loss.

2.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from January 2005, to November 2005.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for left ear hearing loss has been raised by the record.  At the October 2009 VA audiological examination, audiometric testing revealed left ear hearing loss for VA purposes in accordance with 38 CFR § 3.385 (2011).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  

Although the Veteran initially requested a hearing before the Board, in a July 2012  submission, he and his representative requested that the hearing be cancelled and that his case decided on the evidence of record. 


FINDINGS OF FACT

1.  The Veteran's hearing loss was manifested by Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.

2.  In an October 2009 VA examination, the Veteran's hearing loss was manifested by Level VIII hearing acuity in the right ear and Level I hearing acuity in the left ear.

3.  Prior to November 2, 2009, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in some areas, but not most, of family relations, work, and mood, due to such symptoms as depressed mood and affect, anxiety, sleep disturbance, nightmares, anger, and irritability, with difficulty, but not the inability, to maintain effective relationships.

4.  On and after November 2, 2009, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in the areas of judgment, thinking, family relations, work, and mood, due to such symptoms as depressed mood and affect, anxiety, sleep disturbance, nightmares, anger, irritability, panic attacks, obsessive rituals, and suicidal ideations, with an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).

2.  Prior to November 2, 2009, the criteria for an evaluation in excess of 50 percent for service-connected PTSD have been not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

3.  On and after November 2, 2009, the criteria for an evaluation of 70 percent, but no more, for service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for right ear hearing loss and PTSD, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.   VA provided the Veteran adequate medical examinations in August 2007, October 2009, November 2009, and February 2011.  The examinations are adequate because each contains a history obtained from the Veteran and thorough audiometric and psychiatric examinations relevant to the applicable rating criteria.  They also address the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011). The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628   (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2 ; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that where, as here, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous.' Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time. Fenderson, 12 Vet. App. at 126.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

Right Ear Hearing Loss 

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria.  38 C.F.R. §§ 4.85, 4.86 (2011). Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  Such audiometric test results are translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing. A hearing impairment examination must be conducted by a state-licensed audiologist, include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, and are to be conducted without the use of hearing aids. 38 C.F.R. § 4.85.

If impaired hearing is service-connected in only one ear, as is the case here, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I. 38 C.F.R. § 4.85 (f) .

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz  ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. If the puretone threshold is 30 decibels or less at 1000 Hertz  and simultaneously 70 decibels or more at 2000 Hertz , VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration. Each ear is evaluated separately. 38 C.F.R. § 4.86. 

The Veteran alleges in his December 2007 Notice of Disagreement and June 2009 VA Form 9 that his hearing is worse than shown in his initial evaluation.  In these statements, he further alleges that his hearing prevents him from working in more lucrative assignments within his occupational field or engaging in side work.  Particularly, the Veteran reports that he is unable to cut timber, as it requires the use of hearing protection and he is unable to hear when he places anything in his ears.  In a March 2009 lay statement from the Veteran's spouse, it was stated that his inability to perform other assignments in his field has caused a dramatic pay cut for the Veteran and made it difficult to pay monthly bills.

An April 2006 VA treatment record shows that the Veteran was initially administered audiometric testing within months after leaving military service.  The examiner noted that the Veteran's responses in testing were inconsistent and could not be found to be reliable.  As such, the examiner employed speech recognition threshold testing (SRT) and found the results showed significantly better hearing acuity throughout the speech frequencies than admitted on the puretone thresholds.  Speech discrimination scores were good for the 40 dBHL frequency, which was below the Veteran's admitted thresholds.  A Stenger test was also employed and was noted as inconsistent, sometimes rendering positive result and other times negative results at the same frequencies.  Bone conduction results were also found to be inconsistent with the air conduction testing.  Because of the poor response consistency and suspicion of functional overlay, the examiner conducted otoacoustic emissions testing (OAE).  The OAE showed that the Veteran's hearing appeared to be normal in all frequencies bilaterally, with the exception of the right ear at 3000 Hertz, for which he was unable to rule out hearing loss.  The OAE was also found to be consistent with the SRT.  The Veteran was seen again at the VA Medical Center for a follow up in April 2007.  During this visit, audiometric testing revealed mild high frequency right ear hearing loss.  Speech discrimination scores were 100 percent.

The Veteran was administered further audiometric testing in an August 2007 VA examination.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        35
        40
        20
        25
        25
LEFT
        15
        15
        10
        10
        20

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  Audiogram revealed sensorineural hearing loss for the right ear and normal hearing for the left ear.

At a subsequent October 2009 VA examination, audiometric testing was conducted.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        85
        80
        70
        90
        80
LEFT
        45
        55
        40
        40
        50

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 92 percent in the left ear.  Audiogram revealed profound sensorineural hearing loss for the right ear and moderately severe sensorineural hearing loss for the left ear.  The examiner opined that the bilateral hearing loss was most likely due to military service, as the only other noise exposure experienced by the Veteran was of a recreational nature with the use of hearing protection.  The examiner noted that effects of this condition included that it was hard for the Veteran to hear television, hear in crowds, and hear someone speaking unless the speaker was facing him directly.

The Board finds that the evidence of record does not support entitlement to a compensable evaluation for right ear hearing loss.  First, there is no right ear exceptional pattern of hearing impairment in the August 2007 VA examination because the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are not 55 decibels or more and the puretone thresholds are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, under Table VI right ear hearing loss is Level I and left ear hearing loss is Level I.  See 38 C.F.R. 4.85(f).  Under Table VII, right ear hearing loss is zero percent.  

Further, the October 2009 VA examination shows that the puretone thresholds are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  However, that examination does reveal an exceptional pattern of hearing impairment, as the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all 55 decibels or more.  In this case, the use of the higher numeral of either Table VI or Table VIa renders result in the combination of Level VIII and Level VII for the right ear, respectively, and (as discussed above) Level I for the left ear, which results in a noncompensable evaluation when applied (Level VIII in the right ear) to Table VII.  38 C.F.R. §§ 4.85(f), 4.86. 

The assignment of a schedular disability evaluation for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, a compensable evaluation for  hearing loss is not warranted.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.   38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that referral for extra-schedular consideration must be addressed when raised by the veteran or reasonably raised by the record); Martinak, 21 Vet. App. 447 (noting that functional effects of hearing loss must be considered in an extraschedular determination).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not inadequate.  Ratings are provided for hearing loss that is more severe than the Veteran's current hearing loss. 
Additionally, the diagnostic criteria adequately assess the severity and symptomatology of the Veteran's disability, as the criteria assess hearing loss at various puretone threshold levels and speech recognition. The Veteran has asserted that his hearing loss affects his occupation, particularly in terms of increased wage opportunities.  The Board is sympathetic to these competent and credible statements, but notes that difficulty hearing is contemplated by the rating schedule. Consideration of an extraschedular rating is thus not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran is currently evaluated for PTSD at 50 percent, effective January 18, 2007, the date upon which he filed his claim.

In an October 2006 VA treatment note, the Veteran reported still being full-time employed, working a five day week.  However, a lack of interest in work was found to be an issue.  He did report interests of softball, soccer, going to the movies with his wife, pets, and the newspaper.  The Veteran complained of nightmares, sleep disturbance, and decrease in energy.  In a November 2006 VA treatment note, the Veteran complained of nightmares, insomnia, depressed mood, irritability, and anxiety.  His affect was found to be restricted and mild depressive symptoms were noted.  Thought content and though process were within normal limits.  The Veteran was pleasant and cooperative with good eye contact.  The examiner assigned a GAF score of 40, which indicates some impairment in reality testing or communication; or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Veteran denied any suicidal ideation.  In an additional November 2006 VA record, the Veteran reported irritability, numbing, and helplessness.  Thoughts were within normal limits and there was good eye contact, mild depressive symptoms, restrictive affect, and he was pleasant and cooperative.  The diagnosis was PTSD mild to moderate.  The examiner assigned a GAF score of 40, which indicates some impairment in reality testing or communication; or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  In a December 2006 VA treatment note, the Veteran reported complaints nightmares, sleep disturbance, anxiety, anger, hypervigilance, depression, lack of interest, and guilt.  The Veteran was groomed and casually dressed.  He had good eye contact, was alert and oriented, had a regular speech pattern, and exhausted facial expression.  His thought processes were logical.  

In a February 2007 VA treatment note, the Veteran reported nightmares, irritability, lack of interest, and isolation.  He also noted mood changes manifested by depression that made it difficult to get through a day.  He denied suicidal ideation.  The Veteran was given a GAF score of 45, which indicates serious symptoms; or any serious impairment in social, occupational, or school functioning.  He was groomed and wearing work clothes.  The Veteran maintained good eye contact, was alert and oriented to all three spheres, had good insight and judgment, had an appropriate affect, and had a regular speech pattern, and an exhausted facial expression.  Thought process was logical.  In an April 2007 VA treatment note, the Veteran reported nightmares, sleep disturbance, decreased energy, and depression, manifested by isolating, withdrawing, and no motivation.  His focus, however, was noted as improving on account of medication.  The Veteran was given a GAF score of 40, which indicates some impairment in reality testing or communication; or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  He was alert with good eye contact and good grooming.  His speech was fluent and spontaneous with logical thinking.  There was no suicidal ideation.  The Veteran had a restricted affect.  In another April 2007 VA treatment note, the Veteran reported combat nightmares that may be triggered by his Marine Reserve duties.  He also reported a stable appetite, low to medium energy levels, depression, isolating, withdrawing, no motivation, and no focus.  The Veteran did report a slight improvement in symptoms due to medication since his February 2007 treatment visit.  He reported no suicidal ideation and was in no apparent distress.  The Veteran was groomed, casually dressed, maintained eye contact, alert and oriented to all spheres, had regular and spontaneous speech pattern, logical thought process, good insight and judgment, and an appropriate affect.

In a May 2007 VA treatment note, the Veteran complained of depression.  He was found to have a dysphoric affect.  The Veteran was given a GAF score of 40, which indicates some impairment in reality testing or communication; or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  He was alert with good eye contact and good grooming.  His speech was fluent and spontaneous with logical thinking.  There was no suicidal ideation.  In an August 2007 VA treatment note, the Veteran reported nightmares, intrusive memories, and difficulty controlling anger. There was a depressed affect, but all other objective psychiatric findings were within normal limits.  The Veteran was given a GAF score of 40, which indicates some impairment in reality testing or communication; or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  He was alert with good eye contact and good grooming.  His speech was fluent and spontaneous with logical thinking.  There was no suicidal ideation.

An August 2007 VA psychiatric examination was conducted.  At the examination, the Veteran reported complaints of nightmares and sleep disturbance, both occurring about one time per week.  He also complained of irritability, hypervigilance, difficulty concentrating, intrusive thoughts, a feeling of detachment from others, decreased motivation, and anger.  It was noted that PTSD was diagnosed in September 2006 and that the Veteran was taking continuous medication for this condition.  The Veteran reported being distracted by thoughts and preoccupations.  He avoids Fourth of July celebrations and crowded places, although this was noted as being mostly related to the noise affecting his hearing.  Upon examination, the examiner noted a somewhat sad affect.  The Veteran's PTSD was mild to moderate, with only concentration problems contributing to any kind of occupational and social impairment.  His condition was not found to create difficulty or negative effects on activities of daily living.  The examiner assigned a GAF score of 68, which indicates some mild symptoms; or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  The Veteran was alert, cooperative, pleasant, and appropriate.  He performed well on all tests related to knowledge, memory, concentration, recall, and abstraction.  There was no evidence of psychosis, major mood disturbance, suicidal ideation, or homicidal ideation.  The Veteran was future oriented and denied any anhedonia or loss of libido. 

In a September 2007 VA treatment note, the Veteran reported complaints of anger, irritability, hypervigilance, and sleep disturbance.  There was a noted slight improvement in the Veteran's depression and an adequate energy level.  The Veteran was groomed, casually dressed, maintained eye contact, and oriented to all three spheres.  He had a regular speech pattern that was spontaneous and his thought processes were logical.  In an October 2007 VA treatment note, the Veteran complained of nightmares, sleep disturbance, decreased energy, increased anxiety, and depression manifested by withdrawing, isolating, and sadness.  He further noted that his symptoms had become more intense, making it difficult to get through the day.  Also, it was noted that his memory and concentration problems were impacting his work performance.  The Veteran was alert with good eye contact and good grooming, dressed in work clothes.  His speech was fluent and spontaneous with logical thinking. 

In a November 2007 VA treatment note, the Veteran reported depression.  He was given a GAF score of 40, which indicates some impairment in reality testing or communication; or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Veteran was alert with good eye contact and good grooming.  His speech was fluent and spontaneous with logical thinking.  There was no suicidal ideation.  In a December 2007 VA treatment note, the Veteran reported increased depression manifested by isolation, withdrawal, and a feeling of being tense.  He also reported decreased sleep, appetite, and energy.  The Veteran was given a GAF score of 40, which indicates some impairment in reality testing or communication; or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Veteran was alert with good eye contact and good grooming, casually dressed in work clothes.  His speech was fluent and spontaneous with logical thinking.  He was also had good insight and judgment with appropriate affect.

In a January 2008 VA treatment note, there was a restricted affect.  He was given a GAF score of 45, which indicates serious symptoms; or any serious impairment in social, occupational, or school functioning.  The Veteran was alert with good eye contact and good grooming.  His speech was fluent and spontaneous with logical thinking.  There was no suicidal ideation.  In a February 2008 VA treatment note, the Veteran was continuing to work in his family business.  He complained of anxiety, sleep disturbance, decreased appetite, decreased energy, exhaustion, and depression manifested by isolation, withdrawal, sadness, and being moody.  The Veteran was noted as having a restricted affect.  He was alert with good eye contact and good grooming, dressed casually.  His speech was fluent and spontaneous with logical thinking.  In a March 2008 VA treatment note, the Veteran was given a GAF score of 55, which indicates moderate symptoms; or any moderate difficulty in social, occupational, or school functioning.  He reported depression, difficulty sleeping, and isolation.  The examiner found the Veteran to be groomed, casually dressed, alert, fully oriented, with a regular speech pattern, logical thought process, good insight, good judgment, and appropriate, but restricted affect.  In an April 2008 VA treatment note, the Veteran reported being more involved in his family business and still working full time.  He was noted to have complaints of sleep disturbance, guilt, depression, no appetite, and a low energy level.  The Veteran was alert with good eye contact and good grooming, dressed in work clothes.  His speech was fluent and spontaneous with logical thinking.   He also showed signs of exhaustion, to include yawning, facial tiredness, and body posturing.

A lay statement was submitted from the Veteran's wife in March 2009.  In that statement, she noted that the Veteran suffers daily from depression, anxiety, sleeplessness, nightmares, negative thoughts, and a lack of interest.  It was also noted that he continues to have problems with concentration and memory.  She further stated that all of his symptoms create problems in the Veterans work, daily life, and marriage, particularly as he is less understanding, irritable, and unable to help with decision-making.

A November 2, 2009 VA psychiatric examination was conducted.  At the examination, the Veteran complained of confusion, difficulty understanding instructions, concentration/attention problems, anxiety that causes him to miss work two to three times per month, irritability that causes him to argue with his wife, few social relationships, daily anxiety, daily depression, mood swings several times per week, outbursts of anger, short term memory loss that is affecting his job performance, obsessive rituals in checking telephone poles, incapacitating panic attacks lasting about twenty to thirty minutes in duration about once per month, impaired impulse control, and passive suicidal ideation.  The examiner noted that, due to a lack of history for panic attacks and the Veteran's descriptions of anger outburst, it may be likely that he is actually talking about anger episodes and not a true panic attack.  The Veteran was given a GAF score of 55, which indicates moderate symptoms; or any moderate difficulty in social, occupational, or school functioning.  It was noted that the Veteran's separate diagnosis of traumatic brain injury (TBI) is comorbid with PTSD.  However, the presentation of the TBI is found to only have mild impairment of functioning.  On the other hand, the examiner stated that the Veteran's PTSD causes more prominent, disruptive impairment resulting in deficiencies in work, social, and family relationships as well as deficiencies in judgment, impulse control, and mood.  The Veteran was oriented to all three spheres and had normal speech.  There was no evidence of delusions, hallucinations, impairment in communication, impairment of thought processes, homicidal ideation or suicidal ideation.  However, there were noted incidences of inappropriate behavior due to punching tables and chairs on four occasions, physical aggressiveness over the past two years, and fleeting passive thoughts of suicide.

A lay statement was submitted by the Veteran's wife in June 2010.  In that statement, it was noted that the Veteran has only slept through a whole night on six occasions since returning from Iraq in 2005.  She stated that he was always on edge and looking around nervously.  She also stated that the Veteran has talked about committing suicide.  Further, she stated that his appearance and work ethic were at their worst.  At work, she stated that the Veteran was irritable, disorganized, and confused.  She elaborated that he cannot cut timber, as his anxiety and paranoia makes him a liability, and this has severely hurt his income potential and created a financial hardship for his family, to include a baby daughter.  It was also noted that the Veteran ceased treatment for his condition from the VA in 2008 and that, since that time, he has experienced a decrease in mood and increase in anxiety.

A lay statement was submitted by the Veteran in November 2010.  He noted that he is continuing to experience a sleep disturbance, waking every two hours.  The Veteran reported that he has only slept a whole night on four occasions since returning from Iraq in 2005.  He also continues to experience nightmares, anxiety, decrease of self worth, suicidal ideation, anger towards wife and daughter, constantly looking over his shoulder, and a loss of most of his memory and concentration.  

In a December 2010 VA treatment note, it was noted that the Veteran was shown returning to treatment after a nearly two year absence.  He complained of symptoms of mood disturbance, irritability, depression, anhedonia, guilt, fair energy, lack of motivation, fair concentration, anxiety with flashbacks occurring about once per week, and sleep disturbance.  He was still working full time, but his marriage was strained.  The examiner found that the Veteran's affect was congruent and restrictive and that his condition was getting worse.  The Veteran reported having few friends and not having seen them in over a year.  He also reported few, if any, leisure activities.  He was given a GAF score of 60, which indicates moderate symptoms; or any moderate difficulty in social, occupational, or school functioning.   The Veteran was appropriately dressed, groomed, with normal speech, no delusions, no gross impairment of cognitive functioning, intact judgment, and fairly good insight.  In a February 2011 VA treatment note, the Veteran reported symptoms of a depressed mood, flat affect, fair sleep, sleep disturbance, nightmares, anger, anxiety, lack of motivation, low energy, fair concentration, anhedonia, and hypervigilance.  Slightly less marital strain was reported.  He denied psychotic symptoms, anxiety, suicidal ideation ,and homicidal ideation. The Veteran was appropriately groomed and dressed with poor eye contact, normal speech, impaired judgment, fair insight, no delusions, and no gross impairment of cognitive functioning.  He reported that he meets up with military buddies once a year, but mostly tends to isolate.  The Veteran reported an incident at a local mall in which he and his wife entered to find a group of Arabic patrons.  At that point, the Veteran reports that he had to leave the mall in order to cool down. 

A February 2011 VA psychiatric examination was conducted.  The Veteran complained of symptoms of memory problems affecting his work, he worked a couple of hours per day, irritability, considerable anxiety, not participating in any social activities, problems with his wife over little things, throwing and punching things when he is angry, arguing, obsessive rituals in checking telephone poles, not treating his family well, nightmares two to three times per week, sleep disturbance resulting in two hours of sleep at a time, panic attacks lasting 20 minutes and occurring twice per day, paranoia, no motivation, no leisure activities, depression, anhedonia, restlessness, nervousness, and making bad, impulsive decisions.  It was also reported that he sees things and has intrusive memories during the day.  He had also become more distant from his wife.  The Veteran was given a GAF score of 42, which indicates serious symptoms; or any serious impairment in social, occupational, or school functioning.  The examiner noted that it demonstrated severe PTSD and depression as well as severe social and occupational functioning. The Veteran was found to be alert and oriented.  It was noted that the Veteran's TBI exacerbates his PTSD symptoms.  Further, it was noted that the Veteran has a diagnosis of major depressive disorder that is comorbid with the PTSD and caused by such.  The Veteran's PTSD was found to result in deficiencies in most areas of functioning, to include work, family relations, judgment, thinking, and mood.  His condition was also found to require continuous medication.  The Veteran was appropriately dressed and groomed.  He had poor eye contact and paucity of speech, which was soft, normal of rate, and without loosening of association or derailment.  There was no delusionary material and he did not appear to be responding to internal stimuli.  His mood was glum and affect was mood congruent, downcast, and restricted.  Cognitive functioning did not appear to be grossly impaired and insight was fair.  There was no suicidal or homicidal ideation.  The Veteran's condition was found to be generally static.

The Board finds that the evidence of record does not support a finding of an initial evaluation in excess of 50 percent prior to November 2, 2009.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).

First, the Veteran's GAF scores must be assessed. The GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.'  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey, 7 Vet. App. at 207.  Here, the Veteran's GAF scores prior to November 2, 2009 were predominantly in the range of 40 to 45, which indicates some impairment in reality testing or communication; or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, as well as an indication of serious symptoms; or any serious impairment in social, occupational, or school functioning.  See DSM-IV at 46-47.  The scores that were not in this range were higher, thus not demonstrating any worse impairment.  Thus, the Veteran's GAF scores alone reflect PTSD with serious symptoms, serious impairment in social, occupational, or school functioning, major impairment in several areas, or some impairment in reality testing.  These scores, thus, do not mandate the assignment of a 70 percent evaluation, which requires deficiencies in most areas.  Additionally, the GAF scores alone cannot serve as the sole basis for evaluating the Veteran's claim, as all the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once
a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

Prior to November 2, 2009, the Veteran and the Veteran's spouse have provided competent and credible testimony of continuous sleep disturbance, nightmares, anger with impulse control and violence, irritability, anxiety, and depression.  Although these symptoms include some symptoms that are indicative of a 70 percent evaluation under the relevant diagnostic code, such as near-continuous depression and impaired impulse control (such as unprovoked irritability with periods of violence), the overall disability picture is more consistent with the symptomatology and severity of a 50 percent evaluation.   This is because the rating schedule takes account of the entire disability picture, to include occupational and social impairment, and not just symptoms.  Even with the presence of these symptoms, the Veteran was still able to maintain steady full-time employment and a stable relationship with his spouse.  Additionally, the August 2007 VA examiner found that the Veteran's PTSD did not cause any difficulty or negative effects on activities of daily living and that any occupational impairment was related to his memory and concentration problems, which were exclusively related to his service-connected TBI.  VA treatment notes show that the Veteran had complained of having difficulties getting through the day due to his symptoms, but that he was consistently working full time and married, and raising a child.  Although there are difficulties in the marriage, he is not unable to establish and maintain effective relationships, as is required for the 70 percent evaluation.  The evidence shows deficiencies in mood due to depression, and possibly judgment due to violence, but also shows that the Veteran was fully oriented with logical thought process, with good family relations and no effect on work.  As such, there were deficiencies in some areas, but not most.  Thus, considering the Veteran's reported symptoms and the VA examiner's findings, the evidence more nearly approximates the requirement for a 50 percent evaluation prior to November 2, 2009.  

The Board finds that the evidence supports an evaluation of 70 percent, but no more, on and after November 2, 2009, for the Veteran's PTSD. First, the Veteran's GAF scores must be assessed.  GAF scores were 55 in November 2009, 60 in December 2010, and 42 in February 2011.  These scores range from serious symptoms or serious impairment in social and occupational functioning to moderate symptoms or moderate impairment in social and occupational functioning.  These scores actually demonstrate improved PTSD symptoms and, thus, do not mandate a 70 percent or 100 percent evaluation.

Second, all the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria. See Carpenter, 8 Vet. App. at 242.  Here, the Veteran and the Veteran's spouse have provided competent and credible testimony of suicidal ideations, near-continuous depression, neglect of appearance, difficulty sleeping, social isolation, panic attacks, and obsessive rituals.  These symptoms indicate a worsening, as they include suicidal ideation and obsessive rituals, both noted in the diagnostic code for a 70 percent evaluation.  In addition, the November 2009 VA examiner and the February 2011 VA examiners both found that the Veteran's PTSD caused deficiencies in most areas of functioning, to include work, family relations, judgment, thinking, and mood.  These deficiencies included the Veteran's problems with motivation in work, marital difficulties, impulsive judgment resulting in violent outbursts, intrusive thoughts about his combat experience, and near continuous anxiety and depression.  Last, VA treatment notes reflect a continual worsening of the Veteran's symptoms, particularly exacerbated by his nearly two year absence from treatment during this time period.  Thus, resolving all reasonable doubt in favor of the Veteran, and considering the Veteran's reported symptoms and the VA examiner's findings, the evidence more nearly approximates the requirement for a 70 percent evaluation.  38 C.F.R. § 4.7; Gilbert, 1 Vet. App. 49.

The Board finds, however, that a 100 percent evaluation is not warranted.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.  Neither the November 2009 nor the February 2011 VA examiners found that the Veteran's PTSD caused total social and occupational impairment. Additionally, although the Veteran reported social isolation such as having no friends, he also reported a good, although at times strained, relationship with his wife and child. Furthermore, the evidence of record shows that the Veteran was continuously employed, although working for a family business.  Moreover, the Veteran maintained good hygiene, was fully oriented, did not exhibit inappropriate behavior, and did not  have delusions or hallucinations.  Thus, total social and occupational impairment is not shown.  Accordingly, the medical and lay evidence of record demonstrates that a 100 percent evaluation is not warranted.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer, 22 Vet. App. at 243-44.  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are  provided for certain manifestations of the service-connected PTSD, but the evidence reflects that those manifestations are not present. The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD, as the criteria assess social and occupational impairment to include addressing various psychiatric symptomatology such as orientation, thought content and process, mood and affect, hygiene, behavior, hallucinations, nightmares, sleep difficulty, memory loss, and suicidal and homicidal ideations. Accordingly, referral is not required.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); see also Fenderson, 12 Vet. App. at 126.


ORDER

Entitlement to a compensable evaluation for service-connected right ear hearing loss is denied.

An initial evaluation in excess of 50 percent for PTSD prior to November 2, 2009, is denied.

An initial evaluation of 70 percent, but no more, for PTSD is granted on and after November 2, 2009, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


